2022 WI 17

                  SUPREME COURT           OF    WISCONSIN
CASE NO.:              2019AP1618


COMPLETE TITLE:        State of Wisconsin ex rel. Nudo Holdings, LLC,
                                 Petitioner-Appellant-Petitioner,
                            v.
                       Board of Review for the City of Kenosha,
                                 Respondent-Respondent.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 395 Wis. 2d 261,952 N.W.2d 816
                              PDC No:2020 WI App 78 - Published

OPINION FILED:         April 12, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         November 1, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Kenosha
   JUDGE:              Anthony G. Milisauskas

JUSTICES:
HAGEDORN, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, and KAROFSKY, JJ., joined.
ROGGENSACK, J., filed a dissenting opinion, in which ZIEGLER,
C.J., and REBECCA GRASSL BRADLEY, J., joined.
NOT PARTICIPATING:


ATTORNEYS:

       For the petitioner-appellant-petitioner, there were briefs
filed by Paul W. Zimmer and O’Neil, Cannon, Hollman, DeJong &
Laing S.C., Milwaukee. There was an oral argument by Paul W.
Zimmer.


       For the respondent-respondent, there was a brief filed by
Robert I. DuMez, Gino M. Alia, J. Michael McTernan and Alia,
DuMez & McTernan, S.C., Kenosha. There was an oral argument by
J. Michael McTernan.
    An amicus curiae brief was filed on behalf of the League of
Wisconsin   Municipalities,   Wisconsin   Towns   Association   and
Wisconsin Association of Assessing Officers by Julie M. Gay and
Law Office of Julie M. Gay, Waukesha.


    An amicus curiae brief was filed on behalf of Wisconsin
REALTORS® Association, Wisconsin Builders Association and NAIOP-
WI by Thomas D. Larson, Madison.




                                   2
                                                                      2022 WI 17
                                                                      NOTICE
                                                        This opinion is subject to further
                                                        editing and modification.   The final
                                                        version will appear in the bound
                                                        volume of the official reports.
No.    2019AP1618
(L.C. No.    2018CV896)

STATE OF WISCONSIN                                  :            IN SUPREME COURT

State of Wisconsin ex rel. Nudo Holdings, LLC,

             Petitioner-Appellant-Petitioner,                              FILED
      v.                                                              APR 12, 2022
Board of Review for the City of Kenosha,                                 Sheila T. Reiff
                                                                      Clerk of Supreme Court
             Respondent-Respondent.



HAGEDORN, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, and KAROFSKY, JJ., joined.
ROGGENSACK, J., filed a dissenting opinion, in which ZIEGLER,
C.J., and REBECCA GRASSL BRADLEY, J., joined.




      REVIEW of a decision of the Court of Appeals.                      Affirmed.



      ¶1     BRIAN        HAGEDORN,     J.     This       is      a     property        tax

classification case.             The property at issue was mostly raw and

covered in underbrush, but also included several walnut and pine

trees.       The assessor classified the property as residential.

Before      the   board     of    review,     the   landowner         maintained        the

property      should      be     classified    agricultural           (and     therefore
receive a lower tax rate).             The board sustained the assessor's
                                                                         No.      2019AP1618



classification, which the circuit court and the court of appeals

affirmed.

      ¶2      Before us, the landowner contends the board did not

act according to law because the current use of the property met

the definition of agricultural, and the board's consideration of

prospective residential use was improper.                     The landowner further

argues     the      classification        is       not   supported      by     sufficient

evidence.        We hold:     (1) The board acted according to law when

it understood that the land should be classified as agricultural

only if it is devoted primarily to agricultural use——meaning the

property      is    chiefly   given      to    agricultural         purposes;      (2)    The

board did not err when it considered the prospective residential

use   of   the      property;   and      (3)       The   board's     determination         to

sustain       the    residential         classification         was     supported         by

sufficient evidence.



                                    I.   BACKGROUND

      ¶3      On    September   11,       2017,       Nudo    Holdings,      LLC    (Nudo)
purchased an 8.9-acre parcel of wooded, unused land in the City

of Kenosha from Kenosha County for $100,000.                         Anthony Nudo, the

owner    of   Nudo    Holdings,      LLC,      testified      before    the       Board    of

Review for the City of Kenosha (the Board) that he purchased the

property      to    develop   it.        The       property   was    part    of    the    St.

Peter's Neighborhood Plan——indicating the City saw its highest

and best use as residential.                   Indeed, the City was aware Nudo

planned to subdivide the property into as many as 18 residential
lots.
                                               2
                                                                                No.    2019AP1618



       ¶4      At the time of purchase, the property was zoned A-2

agricultural,         lacked       access      to    sewer    and     water     service,       and

contained       no    habitable         structures.           It    consisted         mostly    of

underbrush with pine and walnut trees scattered across the land.

The trees were not planted in rows; rather, they grew at random

on the property.

       ¶5      By    January       1,   2018——the          relevant    timeframe        for    the

property assessment——Mr. Nudo testified that "a bit of tilling"

was done, but when pressed for more detail, stated only "not

much."        Trails were cut on the property to reach the "walnut

groves" and the pine trees (described by Mr. Nudo as "Christmas

trees").       Mr. Nudo explained to the Board that he and his wife

walked the trails to harvest walnuts.                        Mr. Nudo gave the walnuts

to his mother, who distributed some to her clients and "made

some       stuff"    with    the    rest.           Mr.    Nudo    also   stated       that    the

property was registered as a livestock premises and that                                        he

obtained permits and licenses to cut timber and keep up to 25

chickens on the property.                   But as of January 1, 2018, no pine
trees were cut, nor had any chickens or other livestock been

kept on the property.1

       ¶6      In    2018,    the       City    assessor      valued      the    property       at

$89,800       ($10,000       per        acre)        and    classified        the      property

residential for property tax purposes.                            The assessor testified

       Mr. Nudo also explained that he purchased 300 trees from
       1

the Wisconsin Department of Natural Resources in part to protect
the walnut trees on his property from the wind. However, these
trees were not planted until the spring of 2018——outside of the
relevant timeframe.

                                                 3
                                                                      No.    2019AP1618



before    the   Board    that    he    classified      the    property       this   way

because, "What we see is truly a -- a fairly, if not all raw

piece of land.      I don't see any effort, any action, any plan in

terms of agricultural.           This is a piece of land that has some

things growing on it."          The assessor further explained:

     There is extremely heavy underbrush on a majority of
     this parcel, and it remains there.       There is no
     evidence of livestock being allowed or able to roam
     free on the parcel.   There is no evidence of furrows
     or harvesting of anything and no evidence was
     presented in terms of how much was done. There is no
     evidence, and in fact, I believe, in one of the
     documents we got, that any Christmas trees were taken
     from this property or how many nuts were taken from
     here.
The assessor asked Nudo for additional evidence of harvesting,

furrows, crops, or fencing, but Mr. Nudo indicated he did not

have any additional information to provide.

     ¶7     Nudo        timely        objected         to      the         residential

classification,     contending        the       property    should    be    classified

agricultural.       The Board unanimously sustained the assessor's

classification.      Nudo petitioned for certiorari, and the circuit

court2    ordered   the    Board      to        reconvene    and     reconsider     the

classification in light of our decision in Ogden.3                          On remand,


     2 The Honorable Anthony G. Milisauskas of the Kenosha County
Circuit Court presided.
     3 In particular, the circuit court instructed the Board to
reconsider the classification in light of our conclusion "that a
business purpose is not required in order for land to be
classified as 'agricultural land' for property tax purposes."
State ex rel. Peter Ogden Fam. Tr. v. Bd. of Rev., 2019 WI 23,
¶46, 385 Wis. 2d 676, 923 N.W.2d 837.

                                            4
                                                                              No.       2019AP1618



the    Board          reconsidered       and    again        sustained    the       assessor's

residential classification, this time by a vote of 4 to 1.                                   Both

the circuit court               and court of appeals             affirmed the Board's

determination.            State ex rel. Nudo Holdings, LLC v. Bd. of Rev.

for City of Kenosha, 2020 WI App 78, ¶1, 395 Wis. 2d 261, 952

N.W.2d 816.           We granted Nudo's petition for review.



                                       II.     DISCUSSION

           A.     Challenging the Classification of Real Property

       ¶8        Property assessment for taxation purposes takes place

"as of the close of January 1 of each year."                           Wis. Stat. § 70.10

(2019-20).4              This     assessment         involves     both     valuation           and

classification of property.                    Wis. Stat. § 70.32.            Wisconsin law

requires the assessor to segregate land "on the basis of use"

into       one    of      the     following          eight     classifications:                (1)

"Residential";            (2)     "Commercial";          (3)     "Manufacturing";              (4)

"Agricultural";           (5)     "Undeveloped";        (6)     "Agricultural           forest";

(7) "Productive forest land"; and (8) "Other."                                § 70.32(2)(a).
Nudo's       petition           for     certiorari           challenges        the       Board's

determination to sustain the residential classification.

       ¶9        An    aggrieved       property      owner     like    Nudo     may     file   an

objection to an assessment with the municipal board of review.

Wis. Stat. § 70.47(7).                  When the board receives an objection

within      the       statutory       time   frame,     the    board     sets       a   hearing.


       All subsequent references to the Wisconsin Statutes are to
       4

the 2019-20 version.

                                                 5
                                                                      No.   2019AP1618



§ 70.47(7)-(8).        At the hearing, the assessor is required to

"provide to the board specific information about the validity of

the valuation to which objection is made" and "provide to the

board the information that the assessor used to determine that

valuation."          § 70.47(8)(h).         The    assessor's         valuation    is

entitled to a presumption of validity by the board, but "may be

rebutted    by   a    sufficient    showing       by    the    objector     that   the

valuation is incorrect."           § 70.47(8)(i).         If the property owner

desires to challenge the board's decision, it may, among other

options,    seek      certiorari      review       by     the     circuit      court.

§ 70.47(13); State ex rel. City of Waukesha v. City of Waukesha

Bd. of Rev., 2021 WI 89, ¶17, 399 Wis. 2d 696, 967 N.W.2d 460

(listing the three options for appeal).

      ¶10   This court sits in the same posture as the circuit

court, and therefore we review the Board's determination, not

that of the circuit court or court of appeals.                     Our review "is

limited to whether the board's actions were:                      (1) within its

jurisdiction; (2) according to law; (3) arbitrary, oppressive,
or unreasonable and represented its will and not its judgment;

and   (4)   supported     by   evidence      such       that    the    board   might

reasonably make the order or determination in question."                        State

ex rel. Collison v. City of Milwaukee Bd. of Rev., 2021 WI 48,

¶20, 397 Wis. 2d 246, 960 N.W.2d 1.

      ¶11   Nudo asserts that the Board's determination was not

according to law for two independent reasons and that it was not

supported by sufficient evidence.


                                        6
                                                                           No.     2019AP1618



                                   B.   According to Law

                1.     Devoted Primarily to Agricultural Use

     ¶12    Nudo first argues that the Board did not act according

to law because it improperly discounted the agricultural use

present    on   the     property.          Nudo       contends   that      because      those

activities      were    the    only      uses       the   property   was    put    to,     the

property was devoted primarily to agricultural use.                                 That is

not, however, what the law says.

     ¶13    Wisconsin          Stat.       § 70.32(2)(c)         provides         two      key

definitions that assist in determining whether Nudo's land could

be classified as agricultural.                  "'Agricultural land' means land,

exclusive of buildings and improvements and the land necessary

for their location and convenience, that is devoted primarily to

agricultural         use."              § 70.32(2)(c)1g.         (emphasis          added).

"Agricultural        use"     is    also   a    defined      term.      Its      meaning    is

"defined by the department of revenue by rule and includes the

growing of short rotation woody crops, including poplars and

willows, using agronomic practices."5                     § 70.32(2)(c)1i.
     ¶14    Following the statutory instruction to promulgate a

rule, the Department of Revenue defines "agricultural use" as

"any of the following":

     (a)   Activities  included in   subsector  111  Crop
     Production, set forth in the North American Industry
     Classification System (NAICS), United States, 1997,

     5 The statute also defines "Agronomic practices"; it "means
agricultural practices generally associated with field crop
production, including soil management, cultivation, and row
cropping." Wis. Stat. § 70.32(2)(c)1k.

                                                7
                                                                                  No.     2019AP1618


       published by the executive office of the president,
       U.S. office of management and budget.

       (b) Activities included in subsector 112 Animal
       Production, set forth in the North American Industry
       Classification System, United States, 1997, published
       by the executive office of the president, U.S. office
       of management and budget.

       (c) Growing Christmas trees or ginseng.
Wis. Admin. Code § Tax 18.05(1)(a)-(c) (July 2018).6

       ¶15          The     administrative       code          goes    on    to   explain           what

assessors must look for when determining if land is                                          devoted

primarily           to     agricultural        use:        "Land       devoted    primarily          to

agricultural               use    shall    typically           bear    physical      evidence        of

agricultural use, such as furrows, crops, fencing or livestock,

appropriate to the production season."                                Wis. Admin. Code § Tax

18.06(1).            In addition, "Land devoted primarily to agricultural

use"       in       this    chapter       of   the       tax    code     "means      land      in    an

agricultural use for the production season of the prior year,

and not in a use that is incompatible with agricultural use on

January         1    of     the   assessment     year."           Wis.      Admin.      Code    § Tax

18.05(4).

       ¶16          Another       statute,      Wis.       Stat.       § 70.32(1),          requires

assessors            to    comply     with     the       Wisconsin       Property       Assessment




       Agricultural use also includes unimproved land subject to
       6

or enrolled in certain state or federal easements or programs.
Wis. Admin. Code § Tax 18.05(1)(d).

     All subsequent references to the Wis. Admin. Code ch. Tax
18 are to the July 2018 register date.

                                                     8
                                                            No.    2019AP1618



Manual   (WPAM)   when   assessing   property.7      The    WPAM   in   turn

provides further instructions on how to determine when land is

devoted primarily to agricultural use.       In one particularly apt

example, it provides:

    Since walnut trees do not produce walnuts until 10
    years of age and maximum production does not occur
    until 20 to 30 years of age, there may be instances
    where agricultural use is questionable. If a stand of
    walnut trees is in its early stages of development and
    not producing walnuts, the assessor should evaluate if
    the number of walnut trees is sufficient enough such
    that   it   represents    the  land's    primary   use.
    Additionally, the assessor should determine if there
    is adherence to the walnut industry standards.      The
    following questions should assist an assessor in
    determining   adherence    to  the    walnut   industry
    standards. Please note: This should not be construed
    as an all-inclusive list.

            What is the number of walnut trees per acre?

            Are there other types of trees intermixed with
             the walnut trees? And to what extent?

            What is the spacing between the trees?

            Were the trees thinned?

            Are   the   soil   types    conducive     to     walnut
             production?

            Are the site characteristics conducive to walnut
             production?




    7  "Real property shall be valued by the assessor in the
manner   specified   in   the   Wisconsin  property   assessment
manual . . . ."   Wis. Stat. § 70.32(1); see also State ex rel.
Collison v. City of Milwaukee Bd. of Rev., 2021 WI 48, ¶29, 397
Wis. 2d 246, 960 N.W.2d 1.

                                     9
                                                                      No.    2019AP1618



                 Have measures been taken to ensure proper tree
                  growth, which can include tree pruning, weed
                  control, animal control, etc.?

                 If the trees are producing              walnuts,    are     the
                  walnuts being harvested?
1 Wisconsin Property Assessment Manual (WPAM) 14-19 (2017).8

     ¶17          Returning    to     the   principal    statutory    question,      in

order     for      land   to   be     classified     agricultural,    and    therefore

receive       a    potentially      sizable    tax    break,9   the   land    must   be

"devoted          primarily      to     agricultural      use."        Wis.      Stat.

§ 70.32(2)(c)1g.; Wis. Admin. Code § Tax 18.06(1).                      Admittedly,

some of the activity on Nudo's property could be described as

agricultural.          Walnut farming is included in subsector 111 Crop

Production set forth in the NAICS 1997 publication as one kind

of "agricultural use."10                Wis. Admin. Code § Tax 18.05(1)(a).




     8 All subsequent references to the WPAM are to the 2017
publication, https://www.revenue.wi.gov/documents/wpam17.pdf.
     9 The general rule is that taxation must be uniform. Wis.
Const. art. VIII, § 1. However, "Taxation of agricultural land
and undeveloped land, both as defined by law, need not be
uniform with the taxation of each other nor with the taxation of
other real property."    Id.   Thus, certain classifications of
property change the valuation otherwise assigned to the property
under Wis. Stat. § 70.32(1).     Agricultural land is "assessed
according to the income that could be generated from its rental
for agricultural use."   § 70.32(2r).   Agricultural forest land
and undeveloped land are "assessed at 50 percent of its full
value." § 70.32(4). Land classified residential is afforded no
discount; it is assessed at its full value determined under
§ 70.32(1).
     10The NAICS is reproduced in full in the WPAM.                         See 1 WPAM
14-A-20.

                                              10
                                                                         No.    2019AP1618



And    "[g]rowing        Christmas         trees"         can     also         constitute

"agricultural use."        § Tax 18.05(1)(c).11

      ¶18    However, some agricultural use——even if it is the only

"use" the land is put to——does not mean the land is "devoted

primarily to agricultural use."                 Wis. Stat. § 70.32(2)(c)1g.;

Wis. Admin. Code § Tax 18.06(1).                 "[D]evoted primarily" is the

key phrase here.        Being "devoted" to something means to be given

over to and committed to that thing.12                     And "primarily" means

chiefly     or    mainly.13      As   a     matter        of    plain     English,      an

agricultural      classification      is       only   proper      if     the    land   is

chiefly given over to agricultural use.

      ¶19    This understanding is reflected in the administrative

rules and the WPAM.           The administrative rules explain that land

devoted     primarily    to    agricultural         use   often    leaves       physical

marks——"furrows,        crops,   fencing       or     livestock"——on           the   land.

Wis. Admin. Code § Tax 18.06(1).                The land should bear witness

to its use in the prior production season, in whatever form that

evidence is demonstrated.             Wis. Admin. Code §§ Tax 18.05(4),
18.06(1).        And as the WPAM's specific instructions on walnut

       As previously noted, Nudo obtained a license to keep up
      11

to 25 chickens, but as of January 1, 2018, no chickens were kept
on the property.   Therefore, Nudo was not engaging in activity
included in subsector 112 Animal Production set forth in the
NAICS. See Wis. Admin. Code § Tax 18.05(1)(b).

       American Heritage Dictionary 512 (3d ed. 1992) ("1. To
      12

give or apply (one's time, attention, or self) entirely to a
particular activity, pursuit, cause, or person. 2. To set apart
for a specific purpose or use: land devoted to mining.").
      13   Id. at 1438 ("Chiefly; mainly.").

                                          11
                                                                   No.   2019AP1618



trees demonstrate, the existence of some walnut trees is not

enough.      The WPAM tells the assessor to go further and "evaluate

if the number of walnut trees is sufficient enough such that it

represents the land's primary use," and determine "if there is

adherence to the walnut industry standards."                 1 WPAM 14-19.       So

minimal harvesting of walnuts, even in the absence of other

activity, generally will not by itself establish that land is

devoted primarily to agricultural use.                If it did, even an empty

and otherwise unused piece of property with a solitary wild

raspberry bush harvested once a year would fit the bill.

       ¶20     Here, the Board correctly understood that whether the

property was "devoted primarily to agricultural use" looks to

whether the land is            chiefly given over to agricultural use.

Just    because     the     sole    productive     activities,    however   small,

could be described as agricultural does not mean the land's main

use was agricultural.              The Board's determination in this regard

was according to law.


                       2.    Prospective Residential Use

       ¶21     Nudo next argues that the Board did not act according

to   law     by   considering        prospective    residential    use    when   it

sustained the assessor's residential classification.                     In Nudo's

view,    the      residential       classification    violated    the    statutory

directive that property must be classified "on the basis of use"

because the land neither was nor imminently would be used for

housing.       See Wis. Stat. § 70.32(2)(a).             Nudo's interpretation
is incorrect.
                                          12
                                                                     No.    2019AP1618



       ¶22    "Residential"        property    under    the    law   "includes    any

parcel or part of a parcel of untilled land that is not suitable

for the production of row crops, on which a dwelling or other

form    of    human   abode   is     located    and    which    is   not    otherwise

classified under this subsection."                Wis. Stat. § 70.32(2)(c)3.

(emphasis added).         It is certainly true that no dwelling or

human abode was on the property at the time of the assessment.

But notably, this definition is inclusive, not comprehensive.

This is in contrast to the statutory definitions of every other

classification,       each    of    which     begin    with    the   word    "means,"

rather than "includes."14            Taking this distinction to mean what

it says, the "residential" classification includes, but is not




       14   The definitions in Wis. Stat. § 70.32(2)(c) begin:

       1d.    "Agricultural forest land" means . . . .

       1g.    "Agricultural land" means . . . .

       1i.    "Agricultural use" means . . . .

       1k.    "Agronomic practices" means . . . .

       1m.    "Other," . . . means . . . .

       2.    "Productive forest land" means . . . .

       3.    "Residential" includes . . . .

       4.    "Undeveloped land" means . . . .

(Emphasis added.)

                                         13
                                                                       No.    2019AP1618



limited to, land that currently has on it a "dwelling or other

form of human abode."15         § 70.32(2)(c)3.

      ¶23   Statutory        history    confirms         the      import     of     this

distinction.16       The definition of "residential" was created in

1986 and has remained unchanged since then.                      Compare 1985 Wis.

Act 153, § 12 with Wis. Stat. § 70.32(2)(c)3.                     The same act that

created      the     definition        of        "residential"        also        defined

"agricultural,"       "productive      forest        land,"     and   "swampland       or

wasteland."        1985 Wis. Act 153, § 12.             While the definitions of

"productive forest land" and "swampland or wasteland" began with

"means," "agricultural" was defined as, "includes any body of

water on private premises that is used as a part of a private

fish hatchery licensed under s. 29.52."                       Id. (emphasis added).

The   definition      of    "agricultural"        was   later     repealed    and    the

definition     of     "agricultural          land"      was     created      to    read,

"'Agricultural       land'    means    land,      exclusive      of   buildings       and

improvements, that is devoted primarily to agricultural use, as

defined by rule."           1995 Wis. Act 27, § 3362F (emphasis added).
This change in language from "includes" to "means" confirms the

legislature's        word    choices    here         reflect     a    difference       in




       "When the legislature uses different terms in the same
      15

act, we generally do not afford them the same meaning." State
ex rel. DNR v. Wis. Ct. of App., 2018 WI 25, ¶28, 380
Wis. 2d 354, 909 N.W.2d 114.

       An inquiry into statutory history is part and parcel of a
      16

plain meaning analysis. Fabick v. Evers, 2021 WI 28, ¶30 n.12,
396 Wis. 2d 231, 956 N.W.2d 856.

                                            14
                                                                         No.    2019AP1618



statutory meaning.              This is no mere accident of legislative

drafting.

    ¶24       Therefore, by use of the word "includes," Wis. Stat.

§ 70.32(2)(c)3.         contemplates       that        land    other    than    the   type

described       in     § 70.32(2)(c)3.        could      still    be    classified      as

residential.           Residential      "use"    is     not,    under    any   statutory

language, limited to property with habitable homes currently or

imminently on the property.               This begs the question of what else

might fall within a residential classification.

    ¶25       Fortunately,        we    are      not     left    without       additional

direction.       The WPAM——guidance that is required by law to be

given     and    followed       (Wis.     Stat.        § 70.32(1))——tells        us   the

residential classification "includes vacant land in cities and

villages where          the most likely use would be for residential

development."          1 WPAM 7-14.       And when assessors are determining

whether       vacant     land    should     be    classified       residential,       the

assessor is instructed to consider the following:

             Are the actions of the owner(s) consistent with
              an intent for residential use?

             Is the size of the parcel typical of residential
              or developing residential parcels in the area?

             Is the parcel zoned residential or is residential
              zoning likely to be allowed?

             Is the parcel located in a residential plat,
              subdivision, CSM  or  near other  residential
              development?

             Does the parcel's topography or physical features
              allow for residential use?


                                            15
                                                                       No.      2019AP1618



                Is the parcel located in an urban or rapidly
                 changing to urban area, as contrasted with a
                 location    distant  from  much    residential
                 activity[?]

                Are there any other factors affecting the parcel
                 which   would   indicate    residential use   is
                 reasonably likely or imminent[?]
Id. at 12-1.

       ¶26       As these required considerations make clear, future

planned residential development is a permissible basis on which

to   rest        a   residential     classification.         Just    as    by    statute

residential use includes land where a human abode is currently

located         (Wis.   Stat.    § 70.32(2)(c)3.),      so    too    the       statutory

command         to   follow    the   WPAM   (§ 70.32(1))     means    a   residential

classification also "includes vacant land in cities and villages

where the most likely use would be for residential development"

and land where "residential use is reasonably likely."                            1 WPAM

7-14 (emphasis added); id. at 12-1.                 Accordingly, when the law

says    property        must    be   classified   "on   the    basis      of    use"   on

January 1 of the assessment year, land has a current residential

"use" not only if human dwellings are present, but also if they

are reasonably likely or planned.17                 The Board therefore acted


       The dissent is premised on the faulty and unsupported
       17

assumption that land planned for future residential development
cannot constitute current residential "use" for property tax
purposes. But the dissent points to no statutory language that
limits   a   residential  classification  in   this  way,   and
conspicuously avoids giving any effect to the legislature's
choice to use "includes" and not "means" in its definition of a
residential classification. Resting on this error, the dissent
fashions a conflict between the statutes and the WPAM that does
not exist.

                                            16
                                                                                No.    2019AP1618



according to law when it considered the prospective residential

use of Nudo's property.



                    C.     Supported by Sufficient Evidence

      ¶27    Finally,       Nudo    asserts         the    Board's       determination            to

sustain     the    residential       classification              was   not      supported        by

sufficient        evidence.         On    certiorari           review,     the        test      "for

sufficiency of the evidence is the substantial-evidence test."

Stacy v. Ashland Cnty. Dept. of Public Welfare, 39 Wis. 2d 595,

602, 159 N.W.2d 630 (1968).                Perhaps misnamed in view of modern

parlance,     the    substantial          evidence        test    is     not    a     high      bar.

"Substantial evidence is evidence of such convincing power that

reasonable persons could reach the same decision as the board."

Clark v. Waupaca Cnty. Bd. of Adjustment, 186 Wis. 2d 300, 304,

519   N.W.2d 782         (Ct.   App.      1994).          In     light    of     our      "highly

deferential"        approach       "to    the       board's      findings,       we       may   not

substitute our view of the evidence for that of the board."                                     Id.

      ¶28    The    evidence       here     comfortably           meets    this        standard.
The Board heard evidence from both Mr. Nudo and the assessor.

Combined, this testimony established that the 8.9-acre property

consisted mostly of underbrush.                      It was essentially vacant and

raw with several walnut and pine trees scattered throughout.

Nudo purchased the property to develop it into residential lots.

And   the    property        was     in    a    neighborhood             plan       for    future

development in the City of Kenosha.                       The evidence reflects that

any agricultural uses were minor and isolated, not the primary
use   of    the    land.        Taken     together,        reasonable          persons       could
                                               17
                                                                 No.   2019AP1618



certainly reach the same decision as the Board.                     The Board's

determination      to     sustain    the    residential    classification    was

supported by sufficient evidence.



                                 III.    CONCLUSION

    ¶29     Nudo    challenges       the    Board's   classification    of   the

property as residential.            We conclude the Board acted according

to law when it looked for more than some minimal agricultural

use in evaluating whether the property was devoted primarily to

agricultural       use,    and    when     it    considered   the   prospective

residential development of the property.                  Finally, the Board's

determination      to     sustain    the    residential    classification    was

supported by sufficient evidence.               For these reasons, we affirm.

    By the Court.——The decision of the court of appeals is

affirmed.




                                           18
                                                                   No.    2019AP1618.pdr


      ¶30    PATIENCE      DRAKE    ROGGENSACK,        J.     (dissenting).            The

majority opinion errs because it fails to recognize and analyze

the connection between the relevant statutes and the relevant

administrative       rule    and    how   their       connection     bears       on    the

question of whether Nudo Holdings, LLC's property qualified for

an agricultural classification on January 1, 2018.                             Because I

conclude that an understanding of this connection shows that the

Board of Review incorrectly applied the law, which error the

majority affirms, I respectfully dissent.

                                   I.   BACKGROUND

      ¶31    Nudo Holdings, LLC purchased the subject property on

September 11, 2017, when it was zoned agricultural.                        On January

1,   2018,   Kenosha       reclassified        the    land    as   residential         for

assessment appraisal purposes, on which Nudo was taxed.

      ¶32    Nudo objected to the reclassification and asked for a

hearing before the Kenosha Board of Review, claiming that the

assessor did not act according to law.                        At the hearing, he

explained     that    on     January      1,    2018,1       the   date    for        which
classification       was    determined,        he    had    continued     to    use    the

property agriculturally.            He explained that there had been no

residential use of the property; it contained no access to sewer

or water service and no habitable structures.                            There was no

evidence presented that the property was "not suitable" for the

production of row crops.



      1Property is valued as of January 1 of each calendar year.
Wis. Stat. § 70.10 ("The assessor shall assess all real and
personal property as of the close of January 1 of each year.").

                                          1
                                                                      No.    2019AP1618.pdr


      ¶33    The records from hearings before the Board of Review

show that in 2017 Nudo ordered 300 pine trees to plant as wind-

breaks to protect 120 walnut trees.                     It shows that walnuts were

harvested in December of 2017; that Nudo had a timber cutting

notice approved on December 4, 2017; that permission to harvest

Christmas trees was obtained in 2017; that the state registered

livestock approval for the property on December 8, 2017.

      ¶34    Nudo owned the property for only 3.5 months before it

was   reclassified      as    residential.          Of     those     3.5     months,    two

months,     November    and    December,         were    winter      months    when    most

agricultural activities in Wisconsin are quiescent.

      ¶35    The Board of Review affirmed the assessor's decision;

the circuit court and the court of appeals affirmed as well.

The   majority    opinion,         once    again,   affirms.          All     missed   how

important January 1, 2018, is to a competent analysis of the

case before us,         except for the thoughtful discussion in the

court of appeals dissent.2

                                   II.     DISCUSSION
                              A.    Standard of Review

      ¶36    This case is before us on certiorari review of the

decision     of   the   Board      of     Review.        Wis.   Stat.       § 59.694(10).

Accordingly we       review whether:             (1) the Board remained within

its jurisdiction; (2) the Board acted according to law; (3) the

Board's     action   was     arbitrary,      oppressive         or   unreasonable       and

represented its will and not its judgment; (4) the Board could

      2State ex rel. Nudo Holdings, LLC v. Bd. of Rev. for City
of Kenosha, 2020 WI App 78, ¶38, 395 Wis. 2d 261, 952 N.W.2d 816
(Reilly, J. dissenting).

                                             2
                                                                             No.    2019AP1618.pdr


reasonably       make    its       determination           based        on     the       evidence

presented.       FAS, LLC v. Town of Bass Lake, 2007 WI 73, ¶8, 301

Wis. 2d 321, 733 N.W.2d 287.

    ¶37       Although       an   assessor's         valuation      is        entitled      to   a

presumption       of     correctness,              Wis.    Stat.         § 70.49(2),            the

classification of property underlying this assessment appraisal

derives from statutory and administrative rule interpretation.

Therefore,       classification          is    a     question      of    law        wherein      we

independently          review          the     assessor's          interpretation               and

application      of    relevant        statutes      and   administrative               rules    to

determine classification.               Regency W. Apartments, LLC v. City of

Racine, 2016 WI 99, ¶22, 372 Wis. 2d 282, 888 N.W.2d 611.

         B.   Statutory and Administrative Rule Interpretation

    ¶38       Determining         whether       Nudo's      property           was      lawfully

classified as residential requires us to interpret and apply

several statutes.            We interpret statutes to determine what they

mean so they may be given their proper effect upon the facts

presented.       State ex rel. Kalal v. Cir. Ct. for Dane Cnty., 2004
WI 58, ¶44, 271 Wis. 2d 633, 681 N.W.2d 110.                            We begin with the

statutory language, which we give its common, ordinary accepted

meaning unless it involves technical or specially-defined words

or phrases to which we give defined meanings.                           Id., ¶45.

    ¶39       Statutes should be read to give reasonable effect to

every    word    so     that      no    word    or     phrase      becomes          surplusage.

Warehouse II, LLC v. DOT, 2006 WI 62, ¶16, 291 Wis. 2d 80, 715

N.W.2d    213.        When     statutory       terms      are   capable            of   differing
reasonable interpretations they are ambiguous.                          Id., ¶17.

                                               3
                                                                 No.    2019AP1618.pdr


    ¶40    This    decision     also    involves       the    interpretation      and

application of an administrative rule.                  Generally, we use the

same rules of construction and interpretation for administrative

rules as we do with statutes.                   Voces De La Frontera, LLC v.

Clarke, 2017 WI 16, ¶13, 373 Wis. 2d 348, 891 N.W.2d 803.

                       1.    Wisconsin Stat. § 70.32

    ¶41    Correctly interpreting and applying Wis. Stat. § 70.32

is critical to this controversy.                Section 70.32(2)(a)1. requires

the assessor to classify land on the basis of use, separate from

improvements.      It provides:

         (a) The    assessor  shall   segregate  into the
    following classes on the basis of use and set down
    separately in proper columns the values of the land,
    exclusive of improvements, and, except for subds. 5.,
    5m., and 6., the improvements in each class:

           1.     Residential.

           2.     Commercial.

           3.     Manufacturing.

           4.     Agricultural.

           5.     Undeveloped.

           5m. Agricultural forest.

           6.     Productive forest land.

           7.     Other.
§ 70.32(2).       Of   the   statutory          classifications     provided,     the

parties   have    focused     only     on       residential   and      agricultural.

Therefore, I will as well.

    ¶42    In the matter before us, classifications are based on
the use to which the land is placed as of January first of the


                                            4
                                                                 No.   2019AP1618.pdr


taxation year.        Wis. Stat. §§ 70.10, 70.32(2)(a) and Wis. Admin.

Code § Tax 18.05(4).          The assessor classified Nudo's property as

residential.

       ¶43     Residential land is defined by statute.                 It "includes

any parcel or part of a parcel of untilled land that is not

suitable for the production of row crops, on which a dwelling or

other form of human abode is located and which is not otherwise

classified under this subsection."                Wis. Stat. § 70.32(2)(c)3.

       ¶44     "Not suitable" is not a specially defined phrase, and

"suitable" is not a specially defined term.                      Therefore we use

common, acceptable definitions, as can be found in a dictionary.

Tele-Port, Inc. v. Ameritech Mobile Commc'ns, Inc., 2001 WI 261,

¶17,     248    Wis. 2d     846,     637    N.W.2d      782.     Webster     defines

"suitable" as "adapted to a use or purpose" and its antonym as

"unsuitable."        Webster's New Collegiate Dictionary, 1165 (1974).

Webster         defines      "unsuitable"          as     "not       fitting"      or

"inappropriate."          Id., 1283.

       ¶45     Employing     those     common     definitions,       there   was   no
testimony at the Board of Review hearings that Nudo's property

was "not fitting" or "inappropriate" for the production of row

crops.         The   assessor   said       only   that   it    was   largely    brush

covered.       He said nothing about the lack of suitability for the

production of row crops.             Nudo said that he had cut paths in the

brush to access the walnut and Christmas trees and that he had

ordered 300 trees to plant as wind-breaks for the walnut trees.

       ¶46     It was undisputed that no dwelling or other building
sufficient for human occupancy existed on the property.                            In

                                            5
                                                                        No.   2019AP1618.pdr


addition,         Nudo    testified     that       there   was    no    sewer    or    water

service on the property, which would be necessary to begin to

make it suitable for home construction.

       ¶47        So what use had been made of Nudo's property that

supports          its    classification      as     residential        when    Wis.    Stat.

§ 70.32(2)(a) requires that classification be based on use and,

in the dispute before us, use as of January 1, 2018?                            Wis. Stat.

§ 70.10; Wis. Admin. Code § Tax 18.05(4).                        The majority opinion

asserts that the Wisconsin Property Assessment Manual (WPAM),

which assessors are required to consult via § 70.32(1), permits

classifications based on possible prospective uses.3                              However,

the majority opinion goes further than that.                           It concludes that

"Nudo's       interpretation       is     incorrect"        when       he     claims   that

classifications must be "on the basis of use."4

       ¶48        While I of course agree that WPAM says what it says,

when       WPAM    conflicts    with     a     statute,     the    statute       controls.

Metro. Holding Co. v. Bd. of Rev., 173 Wis. 2d 626, 632-33, 495

N.W.2d 314 (1993).             Here, there is an administrative rule, as
well as a statute, that drives the decision on classification

and the correct date for determining it, which is January 1,

2018 as I explain below.

       ¶49        The majority reasons that because the definition of

"residential" begins with the word, "includes," rather than the

word, "means," "the 'residential' classification includes, but

is not limited to, land that currently has on it a 'dwelling or

       3   Majority op., ¶¶16, 25, 26.
       4   Id., ¶21.

                                               6
                                                                        No.    2019AP1618.pdr


other     form    of     human     abode.'"5       The      majority      concludes      its

reasoning with "by the use of the word 'includes,' Wis. Stat.

§ 70.32(2)(c)3.          contemplates      that      land    other       than     the   type

described        in     § 70.32(c)3.       could      still        be    classified       as

residential."6

      ¶50    In addition, just as the majority's reasoning negates

the statutory requirement for a structure that could be used as

a human abode, it also ignores the statutory requirement that

residentially           classified     land     is       "not      suitable       for    the

production of row crops."             Wis. Stat. § 70.32(c)3.                  Setting land

outside of the residential classification if it could be used

for the production of row crops certainly meant something to the

legislature that drafted § 70.32(2)(c)3.

      ¶51    Furthermore, ignoring a criterion for land that cannot

be   classified        as    residential    makes     the       statutory       requirement

about row crops mere surplusage, contrary to the rules by which

we   construct         statutes.      Warehouse      II,     291    Wis. 2d       80,   ¶16.

Nevertheless,          the    majority     opinion       does      not        mention   that
limitation        on    residential      classifications,           possibly        because

there was no evidence presented to the Board of Review that

Nudo's land was not suitable for the production of row crops.

      ¶52    The date for classifying Nudo's property was January

1, 2018.         Wis. Stat. § 70.10.            As of that date, there was no

testimony that anyone had ever lived on Nudo's land; there was

no testimony that the land was not suitable for row crops.                                It

      5   Id., ¶22.
      6   Id., ¶24.

                                            7
                                                                      No.    2019AP1618.pdr


appears     the        assessor       chose       residential         classification,

notwithstanding Nudo's land's failure to satisfy the statutory

requirements of Wis. Stat. § 70.32(2)(c)3., believing that all

this could occur in the future because WPAM permitted future

uses.     However,      the   assessor's        selection       ignores          January   1,

2018, in regard to that date's relevance when considering a

dispute involving a claimed agricultural classification.

    ¶53     Let    us      begin      by      looking      at    the         agricultural

classification and whether the law and the testimony support it.

Agricultural land is defined by statute and by administrative

rule.     They work together to inform our understanding of the

parameters of the agricultural classification in this dispute.

    ¶54     Wisconsin         Stat.        § 70.32(2)(c)1g.           provides           that

"Agricultural     land"       is    land    "that     is   devoted          primarily      to

agricultural use."         Section 70.32(2)(c)li. defines "Agricultural

use" as that use that is "defined by the department of revenue

by rule."

                  2.    Wisconsin Admin. Code § Tax 18.05
    ¶55     Wisconsin Admin. Code § Tax 18.05 combines with the

statutory   directives,        as    it    contains     important       Department         of

Internal Revenue definitions.              It provides in relevant part:

         (1) "Agricultural                 use"     means       any         of     the
    following:

         (a) Activities included in subsector 111 Crop
    Production, set forth in the North American Industry
    Classification System (NAICS) . . . .

            (b) . . . .

            (c)   Growing Christmas trees or ginseng.

                                            8
                                                                       No.    2019AP1618.pdr

                . . . .

            (4) "Land devoted primarily to agricultural use"
       means land in an agricultural use for the production
       season of the prior year, and not in a use that is
       incompatible with agricultural use on January 1 of the
       assessment year.
§ Tax 18.05.

       ¶56      I follow the requirements of Wis. Admin. Code § Tax

18.05, which are directed by Wis. Stat. § 70.32(2)(c)li., to

determine         whether       Nudo's       land    was   "devoted         primarily     to

agricultural        use."        The     majority     opinion     makes       up   its   own

definition of "devoted primarily to agricultural use" instead of

interpreting § 70.32(2)(c)li and § Tax 18.05 as required by the

rules      of     statutory      interpretation.7           Section          Tax   18.05(4)

provides        that       we   determine      whether     the    land       was   in    "an

agricultural use" in the prior season and whether its use on

January 1 was "incompatible with agricultural use."

       ¶57      "Incompatible"         is      not    a    defined       term      in    the

administrative rule.             Because we generally apply the same rules

of construction to interpreting administrative rules as we apply

to     statutes,       I    consult      a    dictionary    for    a     plain     meaning

definition of incompatible.                   Voces De La Frontera, 373 Wis. 2d

348,       ¶13.        "Incompatible"          is    defined      as     "incapable       of

association        because       incongruous,        discordant,       or     disagreeing;

unsuitable for use together because of undesirable chemical or

physiological effects."                  Webster's New Collegiate Dictionary,

581.



       7   Id., ¶¶23, 24.

                                               9
                                                                        No.    2019AP1618.pdr


    ¶58     Wisconsin        Admin.          Code      § Tax      18.05(4)         expressly

confirms    that    "January       1    of     the    assessment     year,"          not    some

future year, is the controlling date when evaluating a claimed

agricultural       classification.                   Notwithstanding           this        clear

directive, the majority opinion is based on future use, not on

January 1, 2018.8          The majority opinion simply finds the plain

words of § Tax 18.05(4) inconvenient, so it ignores them.

    ¶59     Furthermore,       Wis.       Stat.       § 70.10     connects         with      the

administrative       rule     to       confirm       the   date    on     which       claimed

agricultural classifications must be made.                         The classification

decision was an integral component of the assessment accepted by

the Board of Review; therefore, recognizing and understanding

this connection is critical to evaluating whether the Board of

Review's decision followed the law.

    ¶60     Statutory       classification            directives     provide         a     level

playing    field     for    citizens         and     municipalities           because       they

provide    the      process        that      both      parties      are       to      use    in

classification disputes.               When this court does not follow the
required    date    of     classification            set   by   statute        and    instead

affirms a classification decision at a date contrary to the

dates set out in Wis. Stat. §§ 70.109 and 70.32(2)(c)li10 and

contrary    to     Wis.    Admin.       Code      § Tax    18.05(4),11         the    court's

    8    Id., ¶¶2, 24, 25, 26, 29.
    9  "The assessor shall assess all real and personal property
as of the close of January 1 of each year." Wis. Stat. § 70.10.
    10 "'Agricultural use' means agricultural use as defined by
the department of revenue by rule . . . ."          Wis. Stat.
§ 70.32(2)(c)li.

                                             10
                                                                      No.   2019AP1618.pdr


decision harms both the citizen and the municipality because its

decision changes the process the legislature created to resolve

classification disputes.

       ¶61   Nudo's    land       was    owned    by     Kenosha      County       when     he

purchased it on September 11, 2017.                    There were walnut trees and

Christmas     trees    growing      on    it    then.      Growing       walnuts       is   a

subsector     111    Crop    Production,         set    forth    in   the     NAICS,      and

therefore      an    agricultural         use.          Wis.    Admin.        Code     § Tax

18.05(1)(a).        Growing Christmas trees is also an agricultural

use.    § Tax 18.05(1)(c).

       ¶62    Walnut    trees      do    not     bear     fruit       until     they      are

approximately 10 years of age.                  WPAM at 14-19.          Nudo testified

that he harvested walnuts in 2017, so the trees were mature and

bearing fruit in the production season prior to his purchase.

       ¶63   Nudo also ordered 300 trees to plant as wind-breaks to

protect      the    walnut    trees;      he     obtained       permits       to     harvest

Christmas trees and to raise livestock.                    There was no testimony

that anything about his use of the property on January 1, 2018,
was incompatible with the agricultural use that occurred the

prior production season.

       ¶64   Instead,       the   uncontradicted         testimony      showed        Nudo's

use of the land was similar to the agricultural use to which it

was placed in the prior production season.                      He cut paths to more



       "'Land devoted primarily to agricultural use' means land
       11

in an agricultural use for the production season of the prior
year, and not in a use that is incompatible with agricultural
use on January 1 of the assessment year."      Wis. Admin. Code
§ Tax 18.05(4).

                                           11
                                                                    No.    2019AP1618.pdr


easily get to the walnut trees, ordered trees to plant as wind-

breaks for the walnuts, obtained permits to raise cattle and

obtained needed approvals to cut Christmas trees.                         There was no

testimony      that      any      of    these    uses      was    incompatible        with

agricultural use of the land.

      ¶65     Wisconsin        Stat.     §§ 70.10,      70.32(2)(c)li.        and     Wis.

Admin.     Code     § Tax      18.05(4)    connect      to    require      the   claimed

agricultural use be evaluated as of January 1, 2018.                          The Board

of   Review       relied    on    some    potential     future      use    due   to    the

recommendation        of    the    assessor.         The     assessor     relied      on   a

statement from WPAM.               However, for this dispute, employing a

future use conflicts with both statutes and the administrative

code.      Failing to follow what they direct and relying on WPAM is

an error of law.           Metro. Holding Co., 173 Wis. 2d at 632-33.

      ¶66     The majority errs in the same way when it relies on

WPAM's      guidance       that    an     assessor      can      look     forward     into

prospective use when classifying property.12                       When property for

which agricultural classification is claimed, January 1 of the
assessment year must be the classification date in order to

comply with Wis. Admin. Code § Tax 18.05(4), Wis. Stat. §§ 70.10

and 70.32(2)(c)1i.           Ignoring January 1 as the dispositive date,

is in conflict with both the administrative code and statutes.

As   we    long    ago     explained,     when   WPAM      and   statutes     conflict,

statutes control.           Id.

                                   III.    CONCLUSION



      12   Majority op., ¶¶25, 26.

                                            12
                                                                     No.       2019AP1618.pdr


       ¶67    The    majority        opinion       errs    because        it     fails     to

recognize      and     analyze      the    connection       between        the     relevant

statutes      and    the    relevant      administrative       rule       and     how    that

connection bears on the question of whether Nudo Holdings, LLC's

property qualified for an agricultural classification on January

1,    2018.     Because      I     conclude    that   an    understanding          of    this

connection shows that the Board of Review incorrectly applied

the    law,    which       error    the   majority        affirms,    I     respectfully

dissent.

       ¶68    I am authorized to state that Chief Justice ANNETTE

KINGSLAND ZIEGLER and Justice REBECCA GRASSL BRADLEY join this

dissent.




                                              13
    No.   2019AP1618.pdr




1